DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 5, 7 – 13, and 15 – 22 are entitled to a priority date of February 27, 2018.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1 and 20: flow control device  - read as a “a device (generic placeholder) for flow control (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 5, 7 – 13, and 15 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of US Patent No. 11156152 in view of Krinn et al. (hereafter “Krinn” – US 2013/0205783). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 1 of Instant Application
Claim 1 of US 11156152
A waste heat recovery system for recovering waste heat of an internal combustion engine, said waste heat recovery system comprising: 

a turbine expander for outputting power based on a working fluid, said turbine expander comprising, 

a turbine blade rotatable by the working fluid, 

a shaft coupled to and rotatable by said turbine blade, with said shaft extending along a longitudinal axis, and a 

nozzle assembly for directing the working fluid to said turbine blade for rotating said turbine blade, said nozzle assembly comprising,

a nozzle block disposed about said shaft and adjacent said turbine blade,

a first nozzle component coupled to said nozzle block for accelerating the working fluid, with said nozzle component defining a first nozzle having a first geometrical configuration, 

a second nozzle component coupled to said nozzle block for accelerating the working fluid, with said second nozzle component defining a second nozzle having a second geometrical configuration that is different from said first geometrical configuration,

a third nozzle component coupled to said nozzle block for accelerating the working fluid, with said third nozzle component defining a third nozzle having a third geometrical configuration that is different from at least one of said first and second geometrical configurations, and 

a fourth nozzle component coupled to said nozzle block for accelerating the working fluid, with said fourth nozzle component defining a fourth nozzle having a fourth geometrical configuration that is different from at least one of said first, second, and third geometrical configurations, 

wherein said first, second, third, and fourth nozzle components are spaced circumferentially about said longitudinal axis, 

wherein at least a portion of said nozzle block is disposed between any one of said first, second, third and fourth nozzles and said turbine blade;

a flow control device in fluid communication with said turbine expander for directing the working fluid to at least one of said first and second nozzles or to bypass said turbine expander; and

a controller in communication with said flow control device and adapted to control said flow control device to direct the working fluid to at least one of said first and second nozzles or to bypass said turbine expander.
A waste heat recovery system for recovering waste heat of an internal combustion engine, said waste heat recovery system comprising: 

a turbine expander for outputting power based on a working fluid, said turbine expander comprising, 

a turbine blade rotatable by the working fluid, 

a shaft coupled to and rotatable by said turbine blade, with said shaft extending along a longitudinal axis, and 

a nozzle assembly for directing the working fluid to said turbine blade for rotating said turbine blade, said nozzle assembly comprising, 

a nozzle block disposed about said shaft and adjacent said turbine blade, 

a first nozzle component coupled to said nozzle block for accelerating the working fluid, with said nozzle component defining a first nozzle having a first geometrical configuration, 

a second nozzle component coupled to said nozzle block for accelerating the working fluid, with said second nozzle component defining a second nozzle having a second geometrical configuration that is different from said first geometrical configuration, 

a third nozzle component coupled to said nozzle block for accelerating the working fluid, with said third nozzle component defining a third nozzle having a third geometrical configuration that is different from at least one of said first and second geometrical configurations, and 

a fourth nozzle component coupled to said nozzle block for accelerating the working fluid, with said fourth nozzle component defining a fourth nozzle having a fourth geometrical configuration that is different from at least one of said first, second, and third geometrical configurations, 

wherein each nozzle component is arranged substantially perpendicular to an adjacent nozzle component, and 


wherein at least a portion of said nozzle block is disposed between any one of said first, second, third and fourth nozzles and said turbine blade; 

a flow control device in fluid communication with said turbine expander for directing the working fluid to at least one of said first and second nozzles or to bypass said turbine expander; 

a controller in communication with said flow control device and adapted to control said flow control device to direct the working fluid to at least one of said first and second nozzles or to bypass said turbine expander; and 

at least one sensor adapted to detect at least one of a working fluid temperature and a working fluid pressure of the working fluid upstream of said turbine expander; wherein said nozzle block further defines a first bore and a second bore, wherein said first nozzle component is removably coupled to said nozzle block such that said first nozzle component is selectively disposed in said first bore, and wherein said second nozzle component is removably coupled to said nozzle block such that said second nozzle component is selectively disposed in said second bore.


As seen above, Claim 1 of the US Patent recites all the same components as Claim 1 of the instant application except for wherein said first, second, third, and fourth nozzle components are spaced circumferentially about said longitudinal axis, although one could argue this feature could be inferred from the claim language of the US Patent. Nevertheless, Krinn teaches a similar turbine nozzle including a plurality of nozzles (22) along a nozzle block (20), wherein the plurality of nozzles are spaced circumferentially about said longitudinal axis (Paragraph 21: “circularly disposed in the stator 20”). Given the teachings of Krinn, it would have been obvious to modify the system of Claim 1 of the US Patent to arrange the nozzles circumferentially about the longitudinal axis in order to reduce the width of the nozzle block and facilitate nozzle selection. 

Although no comparative table is shown for the other claims, they too are rejected over the US Patent in view of Krinn, and possibly further in view of any prior art references relied on in the rejections below. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krinn et al. (hereafter “Krinn” – US 2013/0205783) in view of Remberg et al. (hereafter “Remberg” – CH 507446).

With regards to Claim 20:

Krinn discloses a waste heat recovery system (Figures 1, 2, and 4) for recovering waste heat of an internal combustion engine (engine 2, Figure 4), said waste heat recovery system comprising:

a turbine expander (steam turbine 10) for outputting power based on a working fluid (Paragraph 35: “circulating working medium”), said turbine expander comprising, a turbine blade (rotor 26, Figure 2) rotatable by the working fluid, 

a shaft (shaft 11, Figure 4) coupled to and rotatable by said turbine blade, with said shaft extending along a longitudinal axis, and 

a nozzle assembly (Figures 1, 2) for directing the working fluid to said turbine blade for rotating said turbine blade, said nozzle assembly comprising, a nozzle block (stator 20, Figure 2) disposed about said shaft and adjacent said turbine blade (see Figure 2, stator 20 is adjacent to turbine rotor 26 and is disposed concentrically around where the shaft of the turbine rotor would be), and a first nozzle component (nozzle 22) coupled to said nozzle block such that said nozzle component is selectively disposed in said bore for accelerating the working fluid (Paragraph 24), with said first nozzle component defining a first nozzle, a second nozzle component (other nozzle 22) coupled to said nozzle block for accelerating the working fluid, with said second nozzle component defining a second nozzle, a third nozzle component (other nozzle 22) coupled to said nozzle block for accelerating the working fluid, with said third nozzle component defining a third nozzle, and a fourth nozzle component (see ellipsis in Figure 1, indicating more than just the three nozzles shown are present) coupled to said nozzle block for accelerating the working fluid, with said fourth nozzle component defining a fourth nozzle, wherein said first, second, third, and fourth nozzle components are spaced circumferentially about said longitudinal axis (Paragraph 21: “circularly disposed in the stator 20”); 

a flow control device (valves 30, Figure 1) in fluid communication with said turbine expander for directing the working fluid to said nozzle or to bypass said turbine expander (Paragraph 26); and

a controller (switching equipment 28 and associated servomotors, see Paragraphs 26, 27) in communication with said flow control device and adapted to control said flow control device to direct the working fluid to said nozzle or to bypass said turbine expander.

Krinn does not explicitly disclose the nozzle block defining a bore from which the first nozzle component is removably coupled. Remberg (Figures 1, 3) teaches a nozzle block (casing 1, Figure 1) of a steam turbine (blades 26, Figure 3) disposed about a shaft (shaft 7) and adjacent said turbine blade. The nozzle block defines first and second bores, wherein said first nozzle component is removably coupled to said nozzle block such that said first nozzle component is selectively disposed in said first bore, and wherein said second nozzle component is removably coupled to said nozzle block such that said second nozzle component is selectively disposed in said second bore (see Figure 1 and attached English translation: nozzle inserts 3 are screwed into the casing 1 using nuts 9 with external threads 10). Removable nozzle inserts would facilitate maintenance and repair of the nozzle and also simplify construction of the nozzle block since complex contours of the nozzles would not need to be bored into the block (see English translation). MPEP 21438(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, removable nozzles are known in the art and it would have been obvious to one of ordinary skill in the art to modify the system of Krinn by making the nozzles removable as shown in Remberg in order to yield the predictable benefits described above.


Allowable Subject Matter

Claims 1 – 5, 7 – 13, and 15 – 19, and 22 would be allowable upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

Claim 21 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and upon timely filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Breguet (FR 318443) – see Figure 4, nozzle inserts into turbine stator arranged circumferentially about the stator. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, July 7, 2022